Citation Nr: 1502092	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-28 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Whether the reduction of the evaluation for left knee osteoarthritis from 20 percent to 10 percent, effective from September 1, 2011 to October 15, 2012 was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran reportedly served on active duty from May 1988 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reduced the evaluation for the Veteran's left knee osteoarthritis from 20 percent to 10 percent, effective September 1, 2011.  

In this regard, the Board notes that the Veteran's September 2011 notice of disagreement specifically disagreed with the propriety of the reduction, asserting that the January 2011 VA examination on which the reduction was based was deficient.  There was no indication of that the Veteran desired to seek an increased rating for his left knee disability.  See 38 C.F.R. § 20.201 (2014).  Consequently, in the September 2012 statement of the case, the RO only addressed the propriety of the reduction.  The Board parenthetically notes that, based upon the Veteran's September 2012 report that he would be undergoing a total left knee replacement and subsequent receipt of the October 2012 operative report, a December 2012 rating decision recharacterized his left knee disability as left knee replacement, discontinued the rating for left knee osteoarthritis under Diagnostic Code 5010, and assigned a 100 percent rating, effective October 15, 2012, followed by a 30 percent rating, effective December 1, 2013, under Diagnostic Code 5055.  Thereafter, in October 2013, the Veteran filed a claim for a total disability rating based on individual unemployability.  The RO also construed increased rating claims for the Veteran's left and right knee disabilities.  These matters were addressed in a September 2014 rating decision, which, to date, has not been appealed by the Veteran.  Moreover, the Veteran's representative submitted an informal hearing presentation in September 2014 that also only addressed the propriety of the reduction.  As such, the Board finds that the only issue currently before the Board is the propriety of the reduction from 20 percent to 10 percent for the Veteran's left knee disability, effective September 11, 2011.   

Furthermore, in light of the discontinuation of the Veteran's rating under Diagnostic Code 5010 for left knee osteoarthritis as of October 15, 2012, as a result of his total knee replacement, the Board has been characterized the issue as set forth on the front page of this decision.  

The Board notes that additional evidence has been associated with the record that has not been considered by the RO in conjunction with the current appeal.  Nevertheless, in an August 2014 statement, the Veteran's representative waived RO consideration of this evidence.  38 C.F.R. § 20.1304(c) (2014).  As such, the Board may properly consider this evidence.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management Service (VBMS) claims processing systems.  


FINDINGS OF FACT

1.  A June 2011 rating decision reduced the evaluation for the Veteran's service-connected left knee osteoarthritis from 20 percent to 10 percent, effective September 1, 2011.

2.  At the time of the June 2011 rating decision, the 20 percent rating for the Veteran's service-connected left knee osteoarthritis had been in effect for less than five years.

3.  The evidence of record at the time of the June 2011 rating decision failed to demonstrate a sustained improvement in the Veteran's service-connected left knee osteoarthritis.



CONCLUSION OF LAW

The reduction of the evaluation for left knee osteoarthritis from 20 percent to 10 percent was improper, and restoration of the 20 percent disability rating from September 1, 2011 to October 15, 2012 is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5010 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant restoration of the Veteran's 20 percent disability rating for his left knee osteoarthritis, effective September 1, 2011, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

This appeal arises out of the Veteran's disagreement with a decision to reduce his disability rating from 20 to 10 percent for his left knee osteoarthritis, effective September 1, 2011.  A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

Regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing.  38 C.F.R. § 3.105(e).  In the instant case, the Board observes that the RO complied with § 3.105(e) in that the Veteran was informed of the proposed action in a February 2011 rating decision.  In an attached March 2011 letter, the Veteran was notified of the opportunity to present additional evidence within a 60-day period as well as his right to request a personal hearing.  Thereafter, the reduction was effectuated in the June 2011 rating decision on appeal, which decreased the 20 percent rating to 10 percent for his left knee disability, effective September 2, 2011.

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 20 percent rating was in effect from September 1, 2007, less than 5 years, and thus the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R.  § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.  

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, supra, at 277.

Accordingly, the Board must determine whether the evidence of record as of September 2011 established that the Veteran's left knee disability no longer warranted a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Traumatic arthritis is rated as for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic code 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Additionally, in the Veteran's case, his left knee osteoarthritis was evaluated pursuant to limitation of flexion, which is considered in Diagnostic Code 5260.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  

In a September 2008 rating decision, the RO awarded a 20 percent rating for left knee osteoarthritis based on evidence of a limp and swelling.  In January 2011, the Veteran was scheduled for a periodic VA examination to determine the current severity of his left knee disability.  The Veteran reported chronic pain on a daily basis made worse with prolonged standing, prolonged walking, stair climbing or weather changes.  He wore hinged knee braces.  He was still working.  However, his activities of daily living were affected by his knees in that he could no longer run.  He avoided stairs whenever possible and was not able to squat.  

On physical examination, the knees revealed no edema or effusion.  He had some mild medial joint line tenderness of the left knee.  McMurray and negative drawer test.  There was no instability.  Range of motion was zero degrees extension to 92 degrees flexion.  Repetitive motion testing revealed no further functional limitations due to pain, fatigue, incoordination or instability.  The examiner observed that some lack of motion was due to his obesity along with his knee pain.   X-ray showed degenerative joint changes with reduced medial compartment.  

In February 2011, the RO proposed to terminate the Veteran's 20 percent rating based on the findings from this examination.  In an April 2011 statement, the Veteran reported that his knee had actually worsened and he had been forced to medically retire.  In support of his contention, the Veteran submitted a March 2011 private opinion from his physician.  The physician noted that the Veteran's left knee pain had been increasing.  It was noted that the Veteran had frequent episodes where it felt like his knee was giving way and he could not be on his feet for long periods of time.  Examination of the left knee revealed slight joint effusion and soft tissue swelling medially.  He had full extension to 110 degrees flexion.  There was marked tenderness along the medial joint line and pain with patellofemoral compression.  The knee was ligamentously stable.  His gait was antalgic, listing from side to side as he ambulated.  X-rays showed advancing degenerative joint disease.  The examiner observed that the Veteran's condition was progressive and would ultimately require joint arthroplasty at some point in the future.  The examiner also opined that the Veteran's condition was worsening and not improving to any extent.  

In his September 2011 notice of disagreement, the Veteran again indicated that his treating physician had stated that his condition had not improved, but worsened.  He also felt that the VA examination was inadequate as the examiner conducted range of motion testing while the Veteran was lying down and the report did not adequately reflect when the Veteran's pain began.  

In a September 2011 private opinion, it was noted that the Veteran reported that he was incapacitated after a full day of work and could hardly stand.  He ambulated with a waddling type gait.  Flexion was to 105 degrees.  It was observed that he was unable to squat, bend, or stoop, or stand on his feet for long period of time.  It was further noted that it would be extremely difficult for the Veteran to carry out his duties as a correctional officer.  

After a thorough review of the evidence, the Board finds that the record does not show that the Veteran's left knee disability improved so as to warrant a rating reduction under the appropriate rating criteria.  Importantly, the claims file was not available for review at the January 2011 examination.  In other words, the examination did not contemplate the complete medical history of the disability.  Moreover, the examiner did find objective symptoms of tenderness and painful movement.  However, while the examiner found no additional limitation after repetitive use, he did not proffer an opinion as to any additional limitations during flare-ups in terms of degrees or clearly indicating at what point pain began on flexion pursuant to 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  These deficiencies arguably show that this examination was lacking in thoroughness.  Moreover, at the time of the VA examination, the Veteran's employment was considered to be still intact.  However, the evidence shows that the Veteran medically retired only a few months later in April 2011. 

Further, any documented improvement in the Veteran's range of motion of the left knee did not clearly reflect improvement in the Veteran's ability to function under ordinary conditions of life and work.  Significantly, the follow up March 2011 opinion clearly indicated that the Veteran's left knee disability was worsening.  Moreover, the Veteran himself reported that he was being forced to medically retire in April 2011 due to his knees.  The September 2011 private opinion indicated that the Veteran was totally incapacitated after a full day's work.  VA treatment records also continued to show chronic knee pain.  Importantly, as opposed to showing any improvement, the medical evidence of record demonstrates a steady decline in the Veteran's left knee disability leading to a total left knee replacement in October 2012.  Moreover, the Veteran's statements of record continued to report pain and functional limitations with respect to his work and activities of daily living.  Under these circumstances, the evidence clearly did not demonstrate improvement in ability to function under ordinary conditions of life and work.  

In sum, the Board finds that based on the evidence at the time of the reduction, the Veteran's service-connected left knee disability still demonstrated functional limitations to warrant a 20 percent disability rating.  Accordingly, based on the analysis above, the reduction of the Veteran's left knee arthritis was improper and restoration of a 20 percent rating is warranted from September 1, 2011, the effective date of the reduction, until October 15, 2012, when the Veteran underwent a total knee replacement and his evaluation for left knee osteoarthritis under Diagnostic Code 5010 was discontinued.    


ORDER

Restoration of a 20 percent rating for left knee osteoarthritis effective from September 1, 2011 to October 15, 2012 is granted, subject to the law and regulations governing the payment of monetary benefits.   



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


